Exhibit 10.27

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IWT TESORO CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS NOTE IS SUBJECT TO THE TERMS OF THE SENIOR SUBORDINATION AGREEMENT BETWEEN
LAURUS MASTER FUND, LTD. AND FLEET CAPITAL CORPORATION TO WHICH REFERENCE IS
MADE FOR THE TERMS OF SUBORDINATION AND FOR LIMITATIONS OF ENFORCEMENT OF THE
PROVISIONS HEREOF.

 

SECURED CONVERTIBLE TERM NOTE

 

FOR VALUE RECEIVED, IWT TESORO CORPORATION, a Nevada corporation (the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of Two Million Dollars
($2,000,000), together with any accrued and unpaid interest hereon, on
February 10, 2009 (the “Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the “Purchase Agreement”).

 

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

 


ARTICLE I
CONTRACT RATE AND AMORTIZATION

 


1.1                                 CONTRACT RATE.  SUBJECT TO SECTIONS 4.2 AND
5.10, INTEREST PAYABLE ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE
“PRINCIPAL AMOUNT”) SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE”
PUBLISHED IN THE WALL STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS
TWO PERCENT (2.0%) (THE “CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED
OR DECREASED AS THE CASE MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE
IN AN AMOUNT EQUAL TO SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE
TO BE EFFECTIVE AS OF THE DAY OF THE CHANGE IN THE PRIME RATE.  INTEREST SHALL
BE (I) CALCULATED ON THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY, IN
ARREARS, COMMENCING ON MARCH 1, 2006, ON THE FIRST BUSINESS

 

--------------------------------------------------------------------------------


 


DAY OF EACH CONSECUTIVE CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE
MATURITY DATE, AND ON THE MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


1.2                                 PRINCIPAL PAYMENTS.  AMORTIZING PAYMENTS OF
THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING UNDER THIS NOTE AT ANY TIME (THE
“PRINCIPAL AMOUNT”) SHALL BE MADE BY THE COMPANY ON AUGUST 1, 2006 AND ON THE
FIRST BUSINESS DAY OF EACH SUCCEEDING MONTH THEREAFTER THROUGH AND INCLUDING THE
MATURITY DATE (EACH, AN “AMORTIZATION DATE”).  SUBJECT TO ARTICLE III BELOW,
COMMENCING ON THE FIRST AMORTIZATION DATE, THE COMPANY SHALL MAKE MONTHLY
PAYMENTS TO THE HOLDER ON EACH AMORTIZATION DATE, EACH SUCH PAYMENT IN THE
AMOUNT OF $66,666.67 TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST ON SUCH
PORTION OF THE PRINCIPAL AMOUNT PLUS ANY AND ALL OTHER UNPAID AMOUNTS WHICH ARE
THEN OWING UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED
AGREEMENT (COLLECTIVELY, THE “MONTHLY AMOUNT”).  ANY OUTSTANDING PRINCIPAL
AMOUNT TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST AND ANY AND ALL OTHER
UNPAID AMOUNTS WHICH ARE THEN OWING BY THE COMPANY TO THE HOLDER UNDER THIS
NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED AGREEMENT SHALL BE DUE AND
PAYABLE ON THE MATURITY DATE.


 


ARTICLE II
CONVERSION AND REDEMPTION

 


2.1                                 PAYMENT OF MONTHLY AMOUNT.


 


(A)                                  PAYMENT IN CASH OR COMMON STOCK.  IF THE
MONTHLY AMOUNT (OR A PORTION OF SUCH MONTHLY AMOUNT IF NOT ALL OF THE MONTHLY
AMOUNT MAY BE CONVERTED INTO SHARES OF COMMON STOCK PURSUANT TO SECTION 3.2) IS
REQUIRED TO BE PAID IN SHARES OF COMMON STOCK PURSUANT TO SECTION 2.1(B), THE
NUMBER OF SUCH SHARES TO BE ISSUED BY THE COMPANY TO THE HOLDER ON SUCH
AMORTIZATION DATE (IN RESPECT OF SUCH PORTION OF THE MONTHLY AMOUNT CONVERTED
INTO SHARES OF COMMON STOCK PURSUANT TO SECTION 2.1(B)), SHALL BE THE NUMBER
DETERMINED BY DIVIDING (I) THE PORTION OF THE MONTHLY AMOUNT CONVERTED INTO
SHARES OF COMMON STOCK, BY (II) THE THEN APPLICABLE FIXED CONVERSION PRICE.  FOR
PURPOSES HEREOF, SUBJECT TO SECTION 3.6 HEREOF, THE INITIAL “FIXED CONVERSION
PRICE” MEANS $2.17  .


 


(B)                                 MONTHLY AMOUNT CONVERSION CONDITIONS. 
SUBJECT TO SECTIONS 2.1(A), 2.2, AND 3.2 HEREOF, THE HOLDER SHALL CONVERT INTO
SHARES OF COMMON STOCK ALL OR A PORTION OF THE MONTHLY AMOUNT DUE ON EACH
AMORTIZATION DATE IF THE FOLLOWING CONDITIONS (THE “CONVERSION CRITERIA”) ARE
SATISFIED: (I) THE AVERAGE CLOSING PRICE OF THE COMMON STOCK AS REPORTED BY
BLOOMBERG, L.P. ON THE PRINCIPAL MARKET FOR THE FIVE (5) TRADING DAYS
IMMEDIATELY PRECEDING SUCH AMORTIZATION DATE SHALL BE GREATER THAN OR EQUAL TO
110% OF THE FIXED CONVERSION PRICE AND (II) THE AMOUNT OF SUCH CONVERSION DOES
NOT EXCEED TWENTY FIVE PERCENT (25%) OF THE AGGREGATE DOLLAR TRADING VOLUME OF
THE COMMON STOCK FOR THE PERIOD OF TWENTY-TWO (22) TRADING DAYS IMMEDIATELY
PRECEDING SUCH AMORTIZATION DATE.  IF SUBSECTION (I) OF THE CONVERSION CRITERIA
IS MET BUT SUBSECTION (II) OF THE CONVERSION CRITERIA IS NOT MET AS TO THE
ENTIRE MONTHLY AMOUNT, THE HOLDER SHALL CONVERT ONLY SUCH PART OF THE MONTHLY
AMOUNT THAT MEETS SUBSECTION (II) OF THE CONVERSION CRITERIA.  ANY PORTION OF
THE MONTHLY AMOUNT DUE ON AN AMORTIZATION DATE THAT THE HOLDER HAS NOT BEEN ABLE
TO CONVERT INTO SHARES OF COMMON STOCK DUE TO THE FAILURE TO MEET THE CONVERSION
CRITERIA, SHALL BE PAID IN CASH BY THE COMPANY AT THE RATE OF 100% OF THE
MONTHLY AMOUNT OTHERWISE DUE ON SUCH AMORTIZATION DATE, WITHIN THREE
(3) BUSINESS DAYS OF SUCH AMORTIZATION DATE.

 

2

--------------------------------------------------------------------------------


 


2.2                                 NO EFFECTIVE REGISTRATION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NONE OF THE COMPANY’S OBLIGATIONS TO THE HOLDER
MAY BE CONVERTED INTO COMMON STOCK UNLESS (A) EITHER (I) AN EFFECTIVE CURRENT
REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT)
COVERING THE SHARES OF COMMON STOCK TO BE ISSUED IN CONNECTION WITH SATISFACTION
OF SUCH OBLIGATIONS EXISTS OR (II) AN EXEMPTION FROM REGISTRATION FOR RESALE OF
ALL OF THE COMMON STOCK ISSUED AND ISSUABLE IS AVAILABLE PURSUANT TO RULE 144 OF
THE SECURITIES ACT AND (B) NO EVENT OF DEFAULT (AS HEREINAFTER DEFINED) EXISTS
AND IS CONTINUING, UNLESS SUCH EVENT OF DEFAULT IS CURED WITHIN ANY APPLICABLE
CURE PERIOD OR OTHERWISE WAIVED IN WRITING BY THE HOLDER.


 


2.3                                 OPTIONAL REDEMPTION IN CASH.  THE COMPANY
MAY PREPAY THIS NOTE (“OPTIONAL REDEMPTION”) BY PAYING TO THE HOLDER A SUM OF
MONEY EQUAL TO ONE HUNDRED TEN PERCENT (110%) OF THE PRINCIPAL AMOUNT
OUTSTANDING AT SUCH TIME TOGETHER WITH ACCRUED BUT UNPAID INTEREST THEREON AND
ANY AND ALL OTHER SUMS DUE, ACCRUED OR PAYABLE TO THE HOLDER ARISING UNDER THIS
NOTE, THE PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT (THE “REDEMPTION
AMOUNT”) OUTSTANDING ON THE REDEMPTION PAYMENT DATE (AS DEFINED BELOW).  THE
COMPANY SHALL DELIVER TO THE HOLDER A WRITTEN NOTICE OF REDEMPTION (THE “NOTICE
OF REDEMPTION”) SPECIFYING THE DATE FOR SUCH OPTIONAL REDEMPTION (THE
“REDEMPTION PAYMENT DATE”), WHICH DATE SHALL BE SEVEN (7) BUSINESS DAYS AFTER
THE DATE OF THE NOTICE OF REDEMPTION (THE “REDEMPTION PERIOD”).  A NOTICE OF
REDEMPTION SHALL NOT BE EFFECTIVE WITH RESPECT TO ANY PORTION OF THIS NOTE FOR
WHICH THE HOLDER HAS PREVIOUSLY DELIVERED A NOTICE OF CONVERSION (AS HEREINAFTER
DEFINED) OR FOR CONVERSIONS ELECTED TO BE MADE BY THE HOLDER PURSUANT TO
ARTICLE III DURING THE REDEMPTION PERIOD.  THE REDEMPTION AMOUNT SHALL BE
DETERMINED AS IF THE HOLDER’S CONVERSION ELECTIONS HAD BEEN COMPLETED
IMMEDIATELY PRIOR TO THE DATE OF THE NOTICE OF REDEMPTION.  ON THE REDEMPTION
PAYMENT DATE, THE REDEMPTION AMOUNT MUST BE PAID IN GOOD FUNDS TO THE HOLDER. 
IN THE EVENT THE COMPANY FAILS TO PAY THE REDEMPTION AMOUNT ON THE REDEMPTION
PAYMENT DATE AS SET FORTH HEREIN, THEN SUCH REDEMPTION NOTICE WILL BE NULL AND
VOID.


 


ARTICLE III
HOLDER’S CONVERSION RIGHTS

 


3.1                                 OPTIONAL CONVERSION.  SUBJECT TO THE TERMS
SET FORTH IN THIS ARTICLE III, THE HOLDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO CONVERT ALL OR ANY PORTION OF THE ISSUED AND OUTSTANDING
PRINCIPAL AMOUNT AND/OR ACCRUED INTEREST AND FEES DUE AND PAYABLE INTO FULLY
PAID AND NONASSESSABLE SHARES OF COMMON STOCK AT THE FIXED CONVERSION PRICE. 
THE SHARES OF COMMON STOCK TO BE ISSUED UPON SUCH CONVERSION ARE HEREIN REFERRED
TO AS, THE “CONVERSION SHARES.”


 


3.2                                 CONVERSION LIMITATION.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE HOLDER SHALL NOT BE ENTITLED TO
CONVERT PURSUANT TO THE TERMS OF THIS NOTE AN AMOUNT THAT WOULD BE CONVERTIBLE
INTO THAT NUMBER OF CONVERSION SHARES WHICH WOULD EXCEED THE DIFFERENCE BETWEEN
(I) 4.99% OF THE OUTSTANDING SHARES OF COMMON STOCK AND (II) THE NUMBER OF
SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER.  FOR PURPOSES OF THE
IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND REGULATION 13D-3
THEREUNDER.  THE CONVERSION SHARES LIMITATION DESCRIBED IN THIS SECTION 3.2
SHALL AUTOMATICALLY BECOME NULL AND VOID FOLLOWING NOTICE TO ANY

 

3

--------------------------------------------------------------------------------


 

Company upon the occurrence and during the continuance of an Event of Default,
upon 75 days prior notice to the Parent, or upon receipt by the Holder of a
Notice of Redemption.  Notwithstanding anything contained herein to the
contrary, the provisions of this Section 3.2 are irrevocable and may not be
waived by the Holder or any Company.


 


3.3                                 MECHANICS OF HOLDER’S CONVERSION.  IN THE
EVENT THAT THE HOLDER ELECTS TO CONVERT THIS NOTE INTO COMMON STOCK, THE HOLDER
SHALL GIVE NOTICE OF SUCH ELECTION BY DELIVERING AN EXECUTED AND COMPLETED
NOTICE OF CONVERSION IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (APPROPRIATE
COMPLETED)  (“NOTICE OF CONVERSION”) TO THE COMPANY AND SUCH NOTICE OF
CONVERSION SHALL PROVIDE A BREAKDOWN IN REASONABLE DETAIL OF THE PRINCIPAL
AMOUNT, ACCRUED INTEREST AND FEES THAT ARE BEING CONVERTED.  ON EACH CONVERSION
DATE (AS HEREINAFTER DEFINED) AND IN ACCORDANCE WITH ITS NOTICE OF CONVERSION,
THE HOLDER SHALL MAKE THE APPROPRIATE REDUCTION TO THE PRINCIPAL AMOUNT, ACCRUED
INTEREST AND FEES AS ENTERED IN ITS RECORDS AND SHALL PROVIDE WRITTEN NOTICE
THEREOF TO THE COMPANY WITHIN FIVE (5) BUSINESS DAYS AFTER THE CONVERSION DATE. 
EACH DATE ON WHICH A NOTICE OF CONVERSION IS DELIVERED OR TELECOPIED TO THE
COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF SHALL BE DEEMED A CONVERSION
DATE (THE “CONVERSION DATE”).  PURSUANT TO THE TERMS OF THE NOTICE OF
CONVERSION, THE COMPANY WILL ISSUE INSTRUCTIONS TO THE TRANSFER AGENT
ACCOMPANIED BY AN OPINION OF COUNSEL WITHIN THREE (3) BUSINESS DAYS OF THE DATE
OF THE DELIVERY TO THE COMPANY OF THE NOTICE OF CONVERSION AND SHALL CAUSE THE
TRANSFER AGENT TO TRANSMIT THE CERTIFICATES REPRESENTING THE CONVERSION SHARES
TO THE HOLDER BY CREDITING THE ACCOUNT OF THE HOLDER’S DESIGNATED BROKER WITH
THE DEPOSITORY TRUST CORPORATION (“DTC”) THROUGH ITS DEPOSIT WITHDRAWAL AGENT
COMMISSION (“DWAC”) SYSTEM WITHIN THREE (3) BUSINESS DAYS AFTER RECEIPT BY THE
COMPANY OF THE NOTICE OF CONVERSION (THE “DELIVERY DATE”).  IN THE CASE OF THE
EXERCISE OF THE CONVERSION RIGHTS SET FORTH HEREIN THE CONVERSION PRIVILEGE
SHALL BE DEEMED TO HAVE BEEN EXERCISED AND THE CONVERSION SHARES ISSUABLE UPON
SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN ISSUED UPON THE DATE OF RECEIPT BY
THE COMPANY OF THE NOTICE OF CONVERSION.  THE HOLDER SHALL BE TREATED FOR ALL
PURPOSES AS THE RECORD HOLDER OF THE CONVERSION SHARES, UNLESS THE HOLDER
PROVIDES THE COMPANY WRITTEN INSTRUCTIONS TO THE CONTRARY.


 


3.4                                 LATE PAYMENTS.  THE COMPANY UNDERSTANDS THAT
A DELAY IN THE DELIVERY OF THE CONVERSION SHARES IN THE FORM REQUIRED PURSUANT
TO THIS ARTICLE BEYOND THE DELIVERY DATE COULD RESULT IN ECONOMIC LOSS TO THE
HOLDER.  AS COMPENSATION TO THE HOLDER FOR SUCH LOSS, IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES WHICH THE HOLDER MAY HAVE UNDER THIS NOTE, APPLICABLE LAW OR
OTHERWISE, THE COMPANY SHALL PAY LATE PAYMENTS TO THE HOLDER FOR ANY LATE
ISSUANCE OF CONVERSION SHARES IN THE FORM REQUIRED PURSUANT TO THIS ARTICLE II
UPON CONVERSION OF THIS NOTE, IN THE AMOUNT EQUAL TO $500 PER BUSINESS DAY AFTER
THE DELIVERY DATE.  THE COMPANY SHALL MAKE ANY PAYMENTS INCURRED UNDER THIS
SECTION IN IMMEDIATELY AVAILABLE FUNDS UPON DEMAND.


 


3.5                                 CONVERSION MECHANICS.  THE NUMBER OF SHARES
OF COMMON STOCK TO BE ISSUED UPON EACH CONVERSION OF THIS NOTE SHALL BE
DETERMINED BY DIVIDING THAT PORTION OF THE PRINCIPAL AND INTEREST AND FEES TO BE
CONVERTED, IF ANY, BY THE THEN APPLICABLE FIXED CONVERSION PRICE.  IN THE EVENT
OF ANY CONVERSIONS OF A PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT PURSUANT TO
THIS ARTICLE III, SUCH CONVERSIONS SHALL BE DEEMED TO CONSTITUTE CONVERSIONS OF
THE OUTSTANDING PRINCIPAL AMOUNT APPLYING TO MONTHLY AMOUNTS FOR THE REMAINING
AMORTIZATION DATES IN CHRONOLOGICAL ORDER.

 

4

--------------------------------------------------------------------------------


 


3.6                                 ADJUSTMENT PROVISIONS.  THE FIXED CONVERSION
PRICE AND NUMBER AND KIND OF SHARES OR OTHER SECURITIES TO BE ISSUED UPON
CONVERSION DETERMINED PURSUANT TO THIS NOTE SHALL BE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME UPON THE OCCURRENCE OF CERTAIN EVENTS DURING THE PERIOD THAT THIS
CONVERSION RIGHT REMAINS OUTSTANDING, AS FOLLOWS:


 


(A)                                  RECLASSIFICATION.  IF THE COMPANY AT ANY
TIME SHALL, BY RECLASSIFICATION OR OTHERWISE, CHANGE THE COMMON STOCK INTO THE
SAME OR A DIFFERENT NUMBER OF SECURITIES OF ANY CLASS OR CLASSES, THIS NOTE, AS
TO THE UNPAID PRINCIPAL AMOUNT AND ACCRUED INTEREST THEREON, SHALL THEREAFTER BE
DEEMED TO EVIDENCE THE RIGHT TO PURCHASE AN ADJUSTED NUMBER OF SUCH SECURITIES
AND KIND OF SECURITIES AS WOULD HAVE BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE
WITH RESPECT TO THE COMMON STOCK (I) IMMEDIATELY PRIOR TO OR (II) IMMEDIATELY
AFTER, SUCH RECLASSIFICATION OR OTHER CHANGE AT THE SOLE ELECTION OF THE HOLDER.


 


(B)                                 STOCK SPLITS, COMBINATIONS AND DIVIDENDS. 
IF THE SHARES OF COMMON STOCK ARE SUBDIVIDED OR COMBINED INTO A GREATER OR
SMALLER NUMBER OF SHARES OF COMMON STOCK, OR IF A DIVIDEND IS PAID ON THE COMMON
STOCK OR ANY PREFERRED STOCK ISSUED BY THE COMPANY IN SHARES OF COMMON STOCK,
THE FIXED CONVERSION PRICE SHALL BE PROPORTIONATELY REDUCED IN CASE OF
SUBDIVISION OF SHARES OR STOCK DIVIDEND OR PROPORTIONATELY INCREASED IN THE CASE
OF COMBINATION OF SHARES, IN EACH SUCH CASE BY THE RATIO WHICH THE TOTAL NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH EVENT BEARS TO THE
TOTAL NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH
EVENT.


 


3.7                                 RESERVATION OF SHARES.  DURING THE PERIOD
THE CONVERSION RIGHT EXISTS, THE COMPANY WILL RESERVE FROM ITS AUTHORIZED AND
UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE
OF CONVERSION SHARES UPON THE FULL CONVERSION OF THIS NOTE AND THE WARRANT.  THE
COMPANY REPRESENTS THAT UPON ISSUANCE, THE CONVERSION SHARES WILL BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.  THE COMPANY AGREES THAT ITS
ISSUANCE OF THIS NOTE SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS, AGENTS,
AND TRANSFER AGENTS WHO ARE CHARGED WITH THE DUTY OF EXECUTING AND ISSUING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE CONVERSION
SHARES UPON THE CONVERSION OF THIS NOTE.


 


3.8                                 REGISTRATION RIGHTS.  THE HOLDER HAS BEEN
GRANTED REGISTRATION RIGHTS WITH RESPECT TO THE CONVERSION SHARES AS SET FORTH
IN THE REGISTRATION RIGHTS AGREEMENT.


 


3.9                                 ISSUANCE OF NEW NOTE.  UPON ANY PARTIAL
CONVERSION OF THIS NOTE, A NEW NOTE CONTAINING THE SAME DATE AND PROVISIONS OF
THIS NOTE SHALL, AT THE REQUEST OF THE HOLDER, BE ISSUED BY THE COMPANY TO THE
HOLDER FOR THE PRINCIPAL BALANCE OF THIS NOTE AND INTEREST WHICH SHALL NOT HAVE
BEEN CONVERTED OR PAID.  SUBJECT TO THE PROVISIONS OF ARTICLE IV OF THIS NOTE,
THE COMPANY SHALL NOT PAY ANY COSTS, FEES OR ANY OTHER CONSIDERATION TO THE
HOLDER FOR THE PRODUCTION AND ISSUANCE OF A NEW NOTE.


 


ARTICLE IV
EVENTS OF DEFAULT

 


4.1                                 EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF
THE FOLLOWING EVENTS SET FORTH IN THIS SECTION 4.1 SHALL CONSTITUTE AN EVENT OF
DEFAULT (“EVENT OF DEFAULT”) HEREUNDER:

 

5

--------------------------------------------------------------------------------


 


(A)                                  FAILURE TO PAY.  THE COMPANY FAILS TO PAY
WHEN DUE ANY INSTALLMENT OF PRINCIPAL, INTEREST OR OTHER FEES HEREON IN
ACCORDANCE HEREWITH, OR THE COMPANY FAILS TO PAY ANY OF THE OTHER OBLIGATIONS
(UNDER AND AS DEFINED IN THE MASTER SECURITY AGREEMENT) WHEN DUE, AND, IN ANY
SUCH CASE, SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF THREE (3) DAYS FOLLOWING
THE DATE UPON WHICH ANY SUCH PAYMENT WAS DUE.


 


(B)                                 BREACH OF COVENANT.  THE COMPANY OR ANY OF
ITS SUBSIDIARIES BREACHES ANY COVENANT OR ANY OTHER TERM OR CONDITION OF THIS
NOTE IN ANY MATERIAL RESPECT AND SUCH BREACH, IF SUBJECT TO CURE, CONTINUES FOR
A PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF.


 


(C)                                  BREACH OF REPRESENTATIONS AND WARRANTIES. 
ANY REPRESENTATION, WARRANTY OR STATEMENT MADE OR FURNISHED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES IN THIS NOTE, THE PURCHASE AGREEMENT OR ANY OTHER
RELATED AGREEMENT SHALL AT ANY TIME BE FALSE OR MISLEADING IN ANY MATERIAL
RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE.


 


(D)                                 DEFAULT UNDER OTHER AGREEMENTS.  THE
OCCURRENCE OF ANY DEFAULT (OR SIMILAR TERM) IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY INDEBTEDNESS OR CONTINGENT
OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, THE INDEBTEDNESS EVIDENCED BY THE WORKING CAPITAL LENDER LOAN
DOCUMENTS (AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT) OR THAT CERTAIN
SECURITY AGREEMENT DATED AS OF AUGUST 25, 2005 AMONG THE COMPANY, INTERNATIONAL
WHOLESALE TILE, INC., THE TILE CLUB, INC. AND IMPORT FLOORING GROUP, INC. IN
FAVOR OF THE HOLDER (THE “SECURITY AGREEMENT”) OR THE ANCILLARY AGREEMENTS (AS
SUCH TERM IS DEFINED IN THE SECURITY AGREEMENT) BEYOND THE PERIOD OF GRACE (IF
ANY), THE EFFECT OF WHICH DEFAULT IS TO CAUSE, OR PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH CONTINGENT
OBLIGATION TO CAUSE, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED
MATURITY OR SUCH CONTINGENT OBLIGATION TO BECOME PAYABLE;


 


(E)                                  MATERIAL ADVERSE EFFECT.  ANY CHANGE OR THE
OCCURRENCE OF ANY EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(F)                                    BANKRUPTCY.  THE COMPANY OR ANY OF ITS
SUBSIDIARIES SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT
OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR
OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER
THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV) BE ADJUDICATED
A BANKRUPT OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY
OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, WITHOUT
CHALLENGE WITHIN TEN (10) DAYS OF THE FILING THEREOF, OR FAILURE TO HAVE
DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(G)                                 JUDGMENTS.  ATTACHMENTS OR LEVIES IN EXCESS
OF $250,000 IN THE AGGREGATE ARE MADE UPON THE COMPANY OR ANY OF ITS
SUBSIDIARY’S ASSETS OR A JUDGMENT IS RENDERED AGAINST THE COMPANY’S PROPERTY
INVOLVING A LIABILITY OF MORE THAN $250,000 WHICH SHALL NOT HAVE BEEN VACATED,
DISCHARGED, STAYED OR BONDED WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF;

 

6

--------------------------------------------------------------------------------


 


(H)                                 INSOLVENCY.  THE COMPANY OR ANY OF ITS
SUBSIDIARIES SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO
PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


(I)                                     CHANGE OF CONTROL.  A CHANGE OF CONTROL
(AS DEFINED BELOW) SHALL OCCUR WITH RESPECT TO THE COMPANY, UNLESS HOLDER SHALL
HAVE EXPRESSLY CONSENTED TO SUCH CHANGE OF CONTROL IN WRITING.  A “CHANGE OF
CONTROL” SHALL MEAN ANY EVENT OR CIRCUMSTANCE AS A RESULT OF WHICH (I) ANY
“PERSON” OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT, AS IN EFFECT ON THE DATE HEREOF), OTHER THAN THE HOLDER, IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 35% OR MORE ON A FULLY DILUTED
BASIS OF THE THEN OUTSTANDING VOTING EQUITY INTEREST OF THE COMPANY [(OTHER THAN
A “PERSON” OR “GROUP” THAT BENEFICIALLY OWNS 35% OR MORE OF SUCH OUTSTANDING
VOTING EQUITY INTERESTS OF THE COMPANY ON THE DATE HEREOF)], (II) THE BOARD OF
DIRECTORS OF THE COMPANY SHALL CEASE TO CONSIST OF A MAJORITY OF THE COMPANY’S
BOARD OF DIRECTORS ON THE DATE HEREOF (OR DIRECTORS APPOINTED BY A MAJORITY OF
THE BOARD OF DIRECTORS IN EFFECT IMMEDIATELY PRIOR TO SUCH APPOINTMENT OR
(III) THE COMPANY OR ANY OF ITS SUBSIDIARIES MERGES OR CONSOLIDATES WITH, OR
SELLS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO, ANY OTHER PERSON OR ENTITY;);


 


(J)                                     INDICTMENT; PROCEEDINGS.  THE INDICTMENT
OR CONVICTION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR
COMMENCEMENT OR THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EXECUTIVE OFFICER OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR
REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(K)                                  THE PURCHASE AGREEMENT AND RELATED
AGREEMENTS.  (I) AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN THE
PURCHASE AGREEMENT OR ANY OTHER RELATED AGREEMENT, (II) THE COMPANY OR ANY OF
ITS SUBSIDIARIES SHALL BREACH ANY TERM OR PROVISION OF THE PURCHASE AGREEMENT OR
ANY OTHER RELATED AGREEMENT IN ANY MATERIAL RESPECT AND SUCH BREACH, IS NOT
CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD PROVIDED IN RESPECT THEREOF (IF
ANY) (III) THE COMPANY OR ANY OF ITS SUBSIDIARIES ATTEMPTS TO TERMINATE,
CHALLENGES THE VALIDITY OF, OR ITS LIABILITY UNDER, THE PURCHASE AGREEMENT OR
ANY RELATED AGREEMENT, (IV) ANY PROCEEDING SHALL BE BROUGHT TO CHALLENGE THE
VALIDITY, BINDING EFFECT OF THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT OR
(V) THE PURCHASE AGREEMENT OR ANY RELATED AGREEMENT CEASES TO BE A VALID,
BINDING AND ENFORCEABLE OBLIGATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (TO
THE EXTENT SUCH PERSONS OR ENTITIES ARE A PARTY THERETO);


 


(L)                                     STOP TRADE.  AN SEC STOP TRADE ORDER OR
PRINCIPAL MARKET TRADING SUSPENSION OF THE COMMON STOCK SHALL BE IN EFFECT FOR
FIVE (5) CONSECUTIVE DAYS OR FIVE (5) DAYS DURING A PERIOD OF TEN
(10) CONSECUTIVE DAYS, EXCLUDING IN ALL CASES A SUSPENSION OF ALL TRADING ON A
PRINCIPAL MARKET, PROVIDED THAT THE COMPANY SHALL NOT HAVE BEEN ABLE TO CURE
SUCH TRADING SUSPENSION WITHIN THIRTY (30) BUSINESS DAYS OF THE NOTICE THEREOF
OR LIST THE COMMON STOCK ON ANOTHER PRINCIPAL MARKET WITHIN SIXTY (60) BUSINESS
DAYS OF SUCH NOTICE; OR

 

7

--------------------------------------------------------------------------------


 


(M)                               FAILURE TO DELIVER COMMON STOCK OR REPLACEMENT
NOTE.  THE COMPANY’S FAILURE TO DELIVER COMMON STOCK TO THE HOLDER PURSUANT TO
AND IN THE FORM REQUIRED BY THIS NOTE AND THE PURCHASE AGREEMENT AND, IF SUCH
FAILURE TO DELIVER COMMON STOCK SHALL NOT BE CURED WITHIN TWO (2) BUSINESS DAYS
OR THE COMPANY IS REQUIRED TO ISSUE A REPLACEMENT NOTE TO THE HOLDER AND THE
COMPANY SHALL FAIL TO DELIVER SUCH REPLACEMENT NOTE WITHIN SEVEN (7) BUSINESS
DAYS.DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE COMPANY SHALL PAY ADDITIONAL INTEREST ON THIS NOTE IN
AN AMOUNT EQUAL TO THE CONTRACT RATE PLUS FIVE PERCENT (5%) PER MONTH, AND ALL
OUTSTANDING OBLIGATIONS UNDER THIS NOTE, THE PURCHASE AGREEMENT AND EACH OTHER
RELATED AGREEMENT, INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST
AT SUCH ADDITIONAL INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT UNTIL
THE DATE SUCH EVENT OF DEFAULT IS CURED OR WAIVED.


 


4.2                                 DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE HOLDER, AT ITS OPTION,
MAY DEMAND REPAYMENT IN FULL OF ALL OBLIGATIONS AND LIABILITIES OWING BY COMPANY
TO THE HOLDER UNDER THIS NOTE, THE PURCHASE AGREEMENT AND/OR ANY OTHER RELATED
AGREEMENT AND/OR MAY ELECT, IN ADDITION TO ALL RIGHTS AND REMEDIES OF THE HOLDER
UNDER THE PURCHASE AGREEMENT AND THE OTHER RELATED AGREEMENTS AND ALL
OBLIGATIONS AND LIABILITIES OF THE COMPANY UNDER THE PURCHASE AGREEMENT AND THE
OTHER RELATED AGREEMENTS, TO REQUIRE THE COMPANY TO MAKE A DEFAULT PAYMENT
(“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT SHALL BE 130% OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT UNPAID INTEREST, ALL OTHER FEES
THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.  THE DEFAULT
PAYMENT SHALL BE APPLIED FIRST TO ANY FEES DUE AND PAYABLE TO THE HOLDER
PURSUANT TO THIS NOTE, THE PURCHASE AGREEMENT, AND/OR THE OTHER RELATED
AGREEMENTS, THEN TO ACCRUED AND UNPAID INTEREST DUE ON THIS NOTE AND THEN TO THE
OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE.  THE DEFAULT PAYMENT SHALL BE DUE
AND PAYABLE IMMEDIATELY ON THE DATE THAT THE HOLDER HAS EXERCISED ITS RIGHTS
PURSUANT TO THIS SECTION 4.3.


 


ARTICLE V
MISCELLANEOUS

 


5.1                                 CONVERSION PRIVILEGES.  THE CONVERSION
PRIVILEGES SET FORTH IN ARTICLE III SHALL REMAIN IN FULL FORCE AND EFFECT
IMMEDIATELY FROM THE DATE HEREOF UNTIL THE DATE THIS NOTE IS INDEFEASIBLY PAID
IN FULL AND IRREVOCABLY TERMINATED.


 


5.2                                 CUMULATIVE REMEDIES.  THE REMEDIES UNDER
THIS NOTE SHALL BE CUMULATIVE.


 


5.3                                 FAILURE OR INDULGENCE NOT WAIVER.  NO
FAILURE OR DELAY ON THE PART OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER,
RIGHT OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER
OR FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL
RIGHTS AND REMEDIES EXISTING HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF,
ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.


 


5.4                                 NOTICES.  ANY NOTICE HEREIN REQUIRED OR
PERMITTED TO BE GIVEN SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:
(A) UPON PERSONAL DELIVERY TO THE PARTY NOTIFIED, (B) WHEN SENT BY CONFIRMED
TELEX OR FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF
NOT, THEN ON THE NEXT BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY
REGISTERED

 

8

--------------------------------------------------------------------------------


 

or certified mail, return receipt requested, postage prepaid, or (d) one day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address provided in the Purchase Agreement executed
in connection herewith, and to the Holder at the address provided in the
Purchase Agreement for such Holder, with a copy to John E. Tucker, Esq., 825
Third Avenue, 14th Floor, New York, New York 10022, facsimile number (212)
541-4434, or at such other address as the Company or the Holder may designate by
ten days advance written notice to the other parties hereto.  A Notice of
Conversion shall be deemed given when made to the Company pursuant to the
Purchase Agreement.


 


5.5                                 AMENDMENT PROVISION.  THE TERM “NOTE” AND
ALL REFERENCES THERETO, AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS
INSTRUMENT AS ORIGINALLY EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS
SO AMENDED OR SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR
INSTRUMENT MAY BE AMENDED OR SUPPLEMENTED.


 


5.6                                 ASSIGNABILITY.  THIS NOTE SHALL BE BINDING
UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT
OF THE HOLDER AND ITS SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER
IN ACCORDANCE WITH THE REQUIREMENTS OF THE PURCHASE AGREEMENT.  THE COMPANY MAY
NOT ASSIGN ANY OF ITS OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDER, ANY SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING
NULL AND VOID.


 


5.7                                 COST OF COLLECTION.  IN CASE OF ANY EVENT OF
DEFAULT UNDER THIS NOTE, THE COMPANY SHALL PAY THE HOLDER REASONABLE COSTS OF
COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


5.8                                 GOVERNING LAW, JURISDICTION AND WAIVER OF
JURY TRIAL.


 


(A)                                  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


(B)                                 THE COMPANY HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND,
PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS;
PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER.  THE

 

9

--------------------------------------------------------------------------------


 

COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)                                  THE COMPANY DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
COMPANY HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE HOLDER AND THE COMPANY ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS NOTE, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO
OR THERETO.


 


5.9                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THIS NOTE IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE
OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT
THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS NOTE.


 


5.10                           MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER
CHARGES IN EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT
THE RATE OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE
MAXIMUM RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE
SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE COMPANY TO THE HOLDER AND THUS
REFUNDED TO THE COMPANY.


 


5.11                           SECURITY INTEREST AND GUARANTEE.  THE HOLDER HAS
BEEN GRANTED A SECURITY INTEREST (I) IN CERTAIN ASSETS OF THE COMPANY AND ITS
SUBSIDIARIES AS MORE FULLY DESCRIBED IN THE MASTER SECURITY AGREEMENT DATED AS
OF THE DATE HEREOF AND (II) IN THE EQUITY INTERESTS OF THE COMPANIES’
SUBSIDIARIES PURSUANT TO THE STOCK PLEDGE AGREEMENT DATED AS OF THE DATE
HEREOF.  THE OBLIGATIONS OF THE COMPANY UNDER THIS NOTE ARE GUARANTEED BY
CERTAIN SUBSIDIARIES OF THE COMPANY PURSUANT TO THE SUBSIDIARY GUARANTY DATED AS
OF THE DATE HEREOF.


 


5.12                           CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS
LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE,
STIPULATES THAT THE RULE OF CONSTRUCTION THAT

 

10

--------------------------------------------------------------------------------


 

ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Note to favor any party against the other.


 

5.13                           Registered Obligation. This Note is intended to
be a registered obligation within the meaning of Treasury Regulation
Section 1.871-14(c)(1)(i) and the Company (or its agent) shall register this
Note (and thereafter shall maintain such registration) as to both principal and
any stated interest.  Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Company of this Note
to the new holder or the issuance by the Company of a new instrument to the new
holder, or (ii) transfer through a book entry system maintained by the Company
(or its agent), within the meaning of Treasury Regulation
Section 1.871-14(c)(1)(i)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this 10 day of February, 2006.,

 

 

 

IWT TESORO CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

WITNESS:

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)

 

IWT Tesoro Corporation

 

The undersigned hereby converts $                   of the principal due on
[specify applicable Repayment Date] under the Secured Convertible Term Note
dated as of                   , 200     (the “Note”) issued by IWT Tesoro
Corporation (the “Company”) by delivery of shares of Common Stock of the Company
(“Shares”) on and subject to the conditions set forth in the Note.

 

1.                                       Date of Conversion

 

2.                                       Shares To Be Delivered:

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------